Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species b noted as Figure 7 as encompassed by claims 1-17 in the reply filed on 6-11-2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 7, 8, 11-13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. App. 2019/0237533) in view of Yoshida et al. (U.S. App. 2014/0198066) in view of Perski et al. (U.S. App. 2008/0238881).
In regard to claim 1, Kim teaches a touch display device (see Abstract) comprising: an active area (see Figs. 4-6a area of pixels and touch electrodes) in which a plurality of subpixels is arranged; a non-active area positioned outside the active area shielding electrode comprises at least one opening positioned in an area overlapped with the signal lines (see Fig. 4 and Fig. 8).
Kim is not relied upon to teach a connection electrode positioned between the signal lines and the touch routing lines in the non-active area, and electrically connected to a common electrode disposed in the subpixel; and at least one shielding electrode disposed in the at least one opening in the connection electrode so as to be insulated from the connection electrode, wherein a constant voltage is applied the at least one shielding electrode.
Kim does teach the concept of electrically connected to a common electrode disposed in the subpixel (see Fig. 4, ELVSS) and holes in the shielding layer (See Para. 113).
However, Yoshida teaches a connection electrode positioned between the signal lines and the touch routing lines in the non-active area (see Fig. 2, Item 164).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of Kim to include the connection in the non-active area of Yoshida to connect to shield signal wiring (See Para. 57). Examiner further notes Kim discloses the base product/process of shielding while Yoshida discloses the known technique to connect to the shielding to yield predictable results in the device of Kim.

However, Perski teaches at least one shielding electrode disposed in the at least one opening in the connection electrode so as to be insulated from the connection electrode, wherein a constant voltage is applied the at least one shielding electrode (see Fig. 2B and Para. 71 conductive shield driven to common while also overlapping the openings).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of Kim and Yoshida to include the shield with common voltage to prevent unintended touch input (See Para. 71). Examiner further notes Kim and Yoshida discloses the base product/process of shielding while Perski discloses the known technique to connect to the shielding to common to yield predictable results in the device of Kim as modified by Yoshida.
In regard to claim 13, Kim teaches a touch display device (see Abstract) comprising: a substrate comprising an active area in which a plurality of subpixels is arranged and a non-active area in which a plurality of signal lines is arranged (see Figs. 4-6a, pixels and lines in periphery area highlighted in grey); an adhesive layer arranged on the substrate (see Fig. 2A, adhesive layer); a touch sensing unit arranged on the adhesive layer (see Fig. 2A, adhesive layer between touch input and display in Para. 54), and comprising a plurality of touch electrodes arranged on the active area and a plurality of touch routing lines arranged on the non- active area (see Fig. 6A, Items 420 shielding electrode comprises at least one opening positioned in an area overlapped with the signal lines (see Fig. 4 and Fig. 8).
Kim Is not relied upon to teach a connection electrode positioned between the signal lines and the adhesive layer in the non-active area, and electrically connected to a common electrode disposed in the subpixel, and at least one shielding electrode disposed in the at least one opening of the connection electrode so as to be insulated from the connection electrode, wherein a constant voltage is applied to the at least one shielding electrode.
Kim does teach the concept of electrically connected to a common electrode disposed in the subpixel (see Fig. 4, ELVSS) and the adhesive layer in the non-active area (see Fig. 2) and holes in the shielding layer (See Para. 113).
However, Yoshida teaches a connection electrode positioned between the signal lines (see Fig. 2, Item 164).
 It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of Kim to include the connection in the non-active area of Yoshida to connect to shield signal wiring (See Para. 57). Examiner further notes Kim discloses the base product/process of shielding while Yoshida discloses the known technique to connect to the shielding to yield predictable results in the device of Kim.
Kim and Yoshida are not relied upon to teach and at least one shielding electrode disposed in the at least one opening of the connection electrode so as to be insulated from the connection electrode, wherein a constant voltage is applied to the at least one shielding electrode.

It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of Kim and Yoshida to include the shield with common voltage to prevent unintended touch input (See Para. 71). Examiner further notes Kim and Yoshida discloses the base product/process of shielding while Perski discloses the known technique to connect to the shielding to common to yield predictable results in the device of Kim as modified by Yoshida.
	Regarding claim 4, Kim in view of Yoshida and Perski teaches all the limitations of claim 1 above. Perski further teaches wherein the constant voltage applied to the at least one shielding electrode is a ground voltage (see Para. 34).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of Kim and Yoshida to include the shield with common ground voltage to prevent unintended touch input (See Para. 71). Examiner further notes Kim and Yoshida discloses the base product/process of shielding while Perski discloses the known technique to connect to the shielding to common to yield predictable results in the device of Kim as modified by Yoshida.
Regarding claim 5, Kim in view of Yoshida and Perski teaches all the limitations of claim 1 above. Kim further teaches wherein the at least one shielding 
Regarding claim 7, Kim in view of Yoshida and Perski teaches all the limitations of claim 1 above. Kim further teaches the at least one shielding electrode are formed of the same material as a pixel electrode disposed in one of the subpixels (see Para. 111 shielding layer same material as pixel electrode).
Kim is not relied upon to teach wherein the connection electrode.
However, Yoshida teaches the connection electrode (see Fig. 2, Item 164).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of Kim to include the connection in the non-active area of Yoshida to connect to shield signal wiring (See Para. 57). Examiner further notes Kim discloses the base product/process of shielding while Yoshida discloses the known technique to connect to the shielding to yield predictable results in the device of Kim.
Regarding claim 8, Kim in view of Yoshida and Perski teaches all the limitations of claim 1 above. Kim further teaches wherein at least some of the touch routing lines are arranged in an area excluding the area overlapping the signal lines (see Fig. 2 and 6A wires to 410C1…C4).
Regarding claim 11, Kim in view of Yoshida and Perski teaches all the limitations of claim 1 above. Kim further teaches further comprising an adhesive layer arranged under the touch electrodes and the touch routing lines (see Para. 54 and Figs. 2 and 6A, adhesive under input sensor and peripipherary).

Regarding claim 12, Kim in view of Yoshida and Perski teaches all the limitations of claim 11 above. Kim further teaches comprising an encapsulation layer arranged between the common electrode and the adhesive layer (See at least Para. 25 and 105).
Regarding claim 16, Kim in view of Yoshida and Perski teaches all the limitations of claim 13 above. Kim further teaches  wherein  the at least one shielding electrode are formed of the same material as a pixel electrode disposed in one of the subpixels (see Para. 111 shielding layer same material as pixel electrode).
Kim is not relied upon to teach wherein the connection electrode.
However, Yoshida teaches the connection electrode (see Fig. 2, Item 164).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of Kim to include the connection in the non-active area of Yoshida to connect to shield signal wiring (See Para. 57). Examiner further notes Kim discloses the base product/process of shielding while Yoshida discloses the known technique to connect to the shielding to yield predictable results in the device of Kim.
Regarding claim 17, Kim in view of Yoshida and Perski teaches all the limitations of claim 13 above. Kim further teacheswherein the signal lines overlap an area between the touch electrodes and the touch routing lines (see Figs. 4-6A overlapping touch electrode routing lines and pixel lines in the periphery).

Allowable Subject Matter
Claims 2, 3, 6, 9, 10, 14, and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694